Citation Nr: 0622541	
Decision Date: 07/31/06    Archive Date: 08/10/06	

DOCKET NO.  04-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1960 to 
December 1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
hearing loss and tinnitus.  The veteran requested a Travel 
Board hearing in his substantive appeal, and subsequently 
requested a DRO hearing in March 2004.  He was subsequently 
notified of the DRO hearing to be held in July 2004, and two 
days before the hearing is noted to have been in the RO 
office at which time he informed RO personnel that he waved 
his right to hearing, and would instead submit a medical 
statement in his behalf.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The service medical records are entirely silent for any 
complaints or findings of hearing loss or tinnitus, hearing 
was noted to be normal by whispered and spoken voice at 
service separation, hearing loss and tinnitus are first shown 
to have been treated in 1985, over 20 years after service 
separation, and a preponderance of the evidence is against a 
finding that hearing loss and tinnitus were either incurred 
during service or resulted from acoustic trauma received 
during service.


CONCLUSION OF LAW

Hearing loss and tinnitus were neither incurred nor 
aggravated in active military service.  38 U.S.C.A. §§1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimant's of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in December 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from July 2003.  That notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The veteran was 
provided the regulatory implementation of VCAA and all 
relevant laws and regulations governing the adjudication of 
his pending claims in statements of the case issued in 
December 2003 and April 2006.  The veteran was provided a VA 
examination which is adequate for rating purposes.  The 
service medical and personnel records were collected for 
review.  Records of the veteran's private treatment were also 
collected.  The veteran submitted a statement from a private 
physician.  In April 2006, the veteran stated that he had no 
additional evidence to furnish and did not desire to wait an 
additional 60 days before his claim was forwarded for 
appellate disposition.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was most recently provided additional VCAA notice 
in June 2006 which addressed downstream issues and effective 
dates in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that such notice was 
untimely, the Board finds any error to be harmless, in light 
of the fact that no allowance will result from this appeal.    

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  38 
U.S.C.A. §§1110, 1131.  Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system consistent with sensorineural 
hearing loss, if they are shown by the evidence on file to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§1101, 
1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. §3.303 (b).

Hearing loss will be considered to be a disability for VA 
purposes when the auditory threshold in any of the relevant 
frequencies of speech at 500, 1000, 2000, 3000 and 4000 Hertz 
(cycles per second) is 40 decibels or greater, or when the 
auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech-
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. §3.385.

Analysis:  The service medical records contain no complaints 
by the veteran or findings by medical authorities of hearing 
loss or tinnitus.  Audiometric examinations were not 
performed for the veteran during service, and hearing tested 
by whispered voice at enlistment was normal at 15/15 for each 
ear.  In November 1962, the veteran was treated for a period 
of some two weeks for an external otitis ear infection.  
However, following this November 1962 treatment, there are no 
records showing that the veteran ever sought or required any 
additional treatment for an ear infection, or any residuals 
thereof, at any time for the following three years of his 
active military duty.  The physical examination for service 
separation in November 1964 noted that the ears and drums and 
hearing were normal.  Testing by both whispered and spoken 
voice was normal at 15/15 for each ear.

The first objective medical evidence demonstrating that the 
veteran had hearing loss for VA purposes are private 
treatment records, including audiometric examination 
commencing in May 1985, well over 20 years after the veteran 
was separated from service.  Follow-on private audiometric 
examinations in 1986 and 1987 confirm hearing loss disability 
for VA purposes.  In 1992, these records report that he "had 
no increase or decrease in his tinnitus."  The tympanic 
membranes were clear, and the impression was sensorineural 
hearing loss.  The veteran was being evaluated for hearing 
aids at this time.

In September 2002, the veteran was provided a VA general 
medical examination.  At that time, the 60-year-old veteran 
reported that following service separation he worked in a 
steel mill for 19 years.  For the past 11 years he been 
working for the County doing office work and vehicle 
maintenance.  He reported that he had had hearing aids "for 
10 years."  The veteran reported his belief that his hearing 
loss and tinnitus resulted from his exposure to excessive 
noise during military service.

In a written statement, the veteran reported his belief that 
current hearing loss and tinnitus was attributable to his 
service as a radio operator aboard ship for a period of one 
to one and one-half years, and that he was exposed to a loud 
noise environment on board ship during such service.

In April 2003, the veteran was provided a VA audiometric 
examination.  The report of examination clearly notes that 
the veteran did not report chronic ear infections or serious 
illnesses, and that he did not know the "time course," and 
that he reported the onset of hearing loss and tinnitus as 
"slowly."  At this examination, the veteran reported the type 
of work done after service as "clerk."  He reported military 
noise exposure of "firearms, aircraft engines, and firing 
range."  He reported civilian noise exposure of firearms, 
factory/plant noise, power lawn mower, farm equipment, weed 
eater, and leaf blower.  When asked to provide the onset of 
tinnitus, his response was "do not remember" (quotes in 
original).  The veteran's pure tone decibel thresholds from 
the VA audiometric examination at this time revealed 
bilateral hearing loss disability sufficient for VA purposes 
under 38 C.F.R. §3.385 both based upon pure tone decibel 
thresholds for speech, and speech recognition scores.  The VA 
audiologist opined that neither the veteran's hearing loss or 
tinnitus was reasonably related to noise exposure during 
service.  She wrote that the veteran was shown to have had an 
extensive noise exposure during post-service employment, and 
that he had been unable to provide any specifics about the 
onset of his tinnitus.  

In July 2004, the veteran submitted a statement from his 
private physician who wrote that he had been seeing the 
veteran for hearing problems dating back to 1986.  He pointed 
out that at that point the veteran had bilateral high-
frequency hearing loss, left greater than right.  He wrote 
that the veteran had a history which was relevant for noise 
exposure aboard ship during service, and that it was 
completely possible that his high-frequency hearing loss was 
the result of this exposure.  He also wrote that the 
veteran's hearing loss "has been long-term in nature."

The Board finds that a preponderance of the evidence is 
against the veteran's claims for both bilateral hearing loss 
and tinnitus.  The service medical records are entirely 
silent for any complaints by the veteran or findings of 
hearing loss or tinnitus.  The veteran is shown to have had 
an acute episode of external otitis media roughly midway 
through service in November 1962, but the service medical 
records do not show that this acute episode resulted in any 
chronic residuals or that the veteran sought or required any 
further treatment for the remaining two years of his military 
service.  The physical examination for service separation 
noted that the ears and drums were normal, and hearing was 
noted to be normal by both whispered and spoken voice at 
15/15 bilaterally.  Of course, while testing by whispered and 
spoken voice is certainly less scientific and accurate than 
testing by audiometric examination, this was the type of 
testing routinely performed in the military at the time this 
testing was conducted.

The veteran filed his first application for VA disability 
compensation for hearing loss and tinnitus in 2002, some 38 
years after he was separated from service.  The first actual 
objective medical evidence of hearing loss is private 
audiometric examination from a May 1985, some 21 years after 
the veteran was separated from service.  Although it is clear 
that some degree of hearing loss likely preceded these first 
clinical findings in 1985, there is a complete absence of any 
objective evidence or clinical evidence demonstrating hearing 
loss or tinnitus during service, or sensorineural hearing 
loss to a compensable degree within one year after service 
separation, and indeed no objective evidence of chronicity of 
symptoms of hearing loss and tinnitus for nearly 20 years 
after service.  

The pivotal evidence in this case is that although the 
veteran may indeed have been exposed to a loud noise 
environment during his one to one and one-half years of 
service aboard ship, and/or resulting from his military 
occupation as a radio operator, the record clearly documents 
a lengthy post-service history of work in steel mills, 
consistently reported as lasting for 19 years.  That steel 
mills generally have a loud noise work environment is as 
obvious and well recognized as such environment may be 
presumed to have existed from service aboard ship during 
service.  Moreover, the veteran has also reported that, 
following service, he was also exposed to the noise of 
firearms and power equipment, although he reported using 
hearing protection with respect to these incidents of 
exposure.  Additionally, although the veteran has written his 
belief that current hearing loss and tinnitus is attributable 
to incidents of service, he specifically would not or did not 
provide any estimation of the onset of perceived hearing loss 
or tinnitus at the time of VA audiometric examination.  He 
also reported that the onset of these problems was "slowly."  
It was for these reasons, as detailed by the VA audiometric 
examiner, that that examiner opined that neither the 
veteran's hearing loss or tinnitus was likely related to 
incidents of military service, decades earlier.

The Board has considered the July 2004 statement of the 
veteran's private physician, who consistent with the other 
objective evidence on file, reports that he had been treating 
the veteran for hearing loss from 1986.  The private doctor 
noted the veteran's own reported history of noise exposure 
during service, but omitted any discussion whatsoever of the 
veteran's other, well-documented history of a significantly 
longer period of noise exposure for 19 years in a steel mill 
following service.  This physician's conclusion was only that 
it was "completely possible" that the veteran's present 
hearing loss was attributable to noise exposure during 
service.  The Board finds that the obvious reasoning and 
logic behind the VA audiologist's opinion outweigh those of 
the veteran's private physician.

Additionally, it is noteworthy that there is no current 
clinical evidence, either from VA or the veteran's private 
physician indicating that any current hearing loss disability 
or tinnitus might be causally attributable to a single two-
week episode of otitis externa which is documented to have 
occurred during service.  The veteran specifically noted that 
he did not have chronic ear infections at the time of his VA 
audiometric examination.  

A preponderance of the evidence on file is against the 
veteran's claim because the veteran is clearly shown to have 
spent 19 years following service separation in a loud noise 
environment which is much more likely to have caused his 
current hearing loss and tinnitus, than his earlier one to on 
and one-half years military service in a loud noise 
environment.  Looking carefully at the time lines provided in 
the clinical histories on file, it appears that the veteran 
departed employment in the steel mills in the early 1990s, 
and this is coincidentally the same time frame that he was 
first provided hearing aids to assist with his hearing 
acuity.  


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



	                        
____________________________________________
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


